Citation Nr: 0321660	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the RO which denied service connection for 
PTSD.


REMAND

The veteran contends that he has PTSD due to his service in 
Vietnam.  He claimed various Vietnam service stressors which 
have not been verified.  The United States Armed Services 
Center for Research of Unit Records (USASCRUR) should be 
contacted for the purpose of verifying the veteran's alleged 
service stressors.  Additionally, the veteran should be 
scheduled for a VA examination for the purpose of determining 
whether he currently has PTSD due to a service stressor.  The 
veteran should also be given an opportunity to submit medical 
evidence showing that he currently has PTSD.  Such evidence 
should include treatment records from a Dr. Young.

Moreover, a review of the claims file fails to show that the 
veteran has been given notice of the Veterans Claims 
Assistance Act (VCAA).  The VCAA provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for PTSD, since his 
discharge from active military service in 
1971 to the present date.  Obtain 
records, that are not already of record, 
from each health care provider the 
veteran identifies.  

2.  Contact the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) and inform them that 
the veteran was in USARPAC-Vietnam from 
February 1970 to April 1971 and was with 
the 538th Trans Co (MDM TRK PETR) USAPAC.  
Ask them to provide any available 
information which might corroborate the 
veteran's alleged in -service stressors.  
The summary of the alleged stressors is 
as follows:

(A)  The reports of riding shotgun on a 
convoy and seeing dead/disfigured bodies 
on the side of the road.

(B)  The report of being attacked by the 
enemy (i.e. receiving incoming fire.

The veteran stated that some of the 
events took place between May to July 
1970, October to January 1971 and January 
to February 1971.  He also stated that 
some of the events took place at Chu Chie 
and Tay Ninh from June to July 1970 while 
with the 25th infantry; at Quan Loi from 
June to October 1970 while with the 11th 
Armored Cavalry; and at BoDuc and Song Be 
from May to July 1970 while with the 1st 
Calvary; and Gia Ray from December 1970 
to June 1970 while with the first 
Cavalry.

3.  If the USASCRUR verifies any of 
veteran's stressors, schedule the veteran 
for a VA psychiatric examination.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM IV 
due to a verified service stressors.

4.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of claimant.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

6.  Thereafter, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




